United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.D., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, NAVAL FOUNDRY &
PROPELLER CENTER, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1175
Issued: January 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 24, 2010 appellant filed a timely appeal from a January 28, 2010 Office of
Workers’ Compensation Programs schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the schedule award issue.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he had a
ratable hearing loss entitling him to a schedule award; and (2) whether he is entitled to hearing
aids.
On appeal, appellant contends that hearing aids are necessitated by his impaired hearing.
FACTUAL HISTORY
On July 9, 2009 appellant, then a 61-year-old structural ship fitter, filed an occupational
disease claim (Form CA-2) alleging that he sustained a loss of hearing in both ears due to high

noise levels in the performance of duty. He first became aware of his hearing loss and related it
to his employment on June 22, 2009. On June 25, 2009 appellant was treated at Branch Medical
Clinic.
On July 13, 2009 the Office requested additional factual and medical evidence.
Subsequently, appellant submitted evidence demonstrating that he was employed as a corrosion
control specialist in the United States Air Force from 1967 to 1974, at the employing
establishment from 1980 to 2009 and that he was exposed to noise from various sources during
that period. He also submitted audiometric test results through the employer’s hearing
conservation program for the period 1985 to 2009.
On September 25, 2009 the Office referred appellant, together with a statement of
accepted facts, to Dr. Emil P. Liebman, a Board-certified otolaryngologist, for a second opinion
examination.
In a November 20, 2009 report, Dr. Liebman noted that an October 20, 2009 baseline
audiogram revealed a bilateral high frequency sensorineural hearing loss. He reviewed the
audiometric tests dating back to 1985, when appellant’s hearing was normal at all frequencies. A
November 20, 2009 audiogram performed on his behalf showed the following decibel losses at
frequencies of 500, 1,000, 2,000 and 3,000 hertz (Hz): 10, 15, 15 and 20 for the right ear and 10,
10, 20 and 30 for the left ear. Dr. Liebman reported that appellant’s hearing loss was “greater
than it would be predicted with a presbycusis hearing loss alone” and concluded that the noise to
which appellant was exposed in the workplace was sufficient to cause his hearing loss. He
reported appellant’s “percent of hearing loss according to the formula derived by the American
Medical Association is zero percent right ear, zero percent left ear, binaurally zero percent.”
On December 4, 2009 an Office medical adviser reviewed Dr. Liebman’s November 20,
2009 report. Dr. Liebman applied the Office’s standard for evaluating hearing loss to the
audiograms and determined that appellant had a zero percent monaural hearing loss in the left ear
and a zero percent monaural hearing loss in the right ear. The medical adviser agreed that
appellant had a nonratable binaural hearing loss. The medical adviser further opined that hearing
aids and a specialist evaluation should not be authorized.
On January 4, 2010 the Office accepted appellant’s claim for binaural hearing loss.
By decision dated January 28, 2010, the Office denied appellant’s schedule award claim
and hearing aids, finding that his hearing loss was not severe enough to be considered ratable. It
explained that the weight of the evidence established that he would not benefit from hearing aids
and also denied additional medical benefits.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act (the Act)1
and its implementing regulations set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
1

5 U.S.C. §§ 8101-8193.

2

functions of the body. The Act, however, does not specify the manner in which the percentage
loss of a member shall be determined. The method used in making such determination is a
matter which rests in the sound discretion of the Office. For consistent results and to ensure
equal justice, the Board has authorized the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides, to
the Evaluation of Permanent Impairment (sixth edition 2009), has been adopted by the Office for
evaluating schedule losses and the Board has concurred in such adoption.2
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles a second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions. The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.3
ANALYSIS
In order to determine the extent and degree of appellant’s loss of hearing, the Office
referred him to Dr. Liebman. On November 20, 2009 Dr. Liebman reviewed audiometric testing
conducted at his request and opined that noise exposure in appellant’s workplace was sufficient
to cause hearing loss in both ears.
An Office medical adviser applied the Office’s standard procedures to the November 20,
2009 audiogram. It tested decibel losses at 500, 1,000, 2,000 and 3,000 cycles per seconds and
recorded decibel losses of 10, 15, 15 and 20 respectively in the right ear. The total decibel loss
in the right ear is 60 decibels. When divided by 4, the result is an average hearing loss of 15
decibels. The average loss of 15 decibels is reduced by the fence of 25 decibels to equal 0,
which when multiplied by the established factor of 1.5, resulted in 0 percent impairment of the
right ear. The audiogram tested decibel losses for the left ear at 500, 1,000, 2,000 and 3,000
cycles a second and recorded decibel losses of 10, 10, 20 and 30 respectively for a total decibel
loss of 70 decibels. When divided by 4, the result is an average hearing loss of 17.5 decibels.
The average loss of 17.5 decibels is reduced by the fence of 25 decibels to equal 0, which when
multiplied by the established factor of 1.5, resulted in 0 percent impairment of the left ear. The
Board finds that the Office medical adviser properly applied the standards to the findings of the
November 20, 2009 audiogram and concluded that appellant did not have a ratable hearing loss
for schedule award purposes.4
2

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

3

E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).
4

J.B., 60 ECAB ___ (Docket No. 08-1735, issued January 27, 2009).

3

On appeal, appellant disputes the Office’s denial of his request for hearing aids. The
Board notes that, following medical evaluation of a claim, if the hearing loss is determined to be
nonratable for schedule award purposes, other benefits, such as a hearing aid, may still be
payable if any causally related hearing loss exists.5 Dr. Liebman’s report indicated that the noise
at appellant’s workplace was sufficient to cause his hearing loss. He did not address the issue of
whether or not appellant would benefit from hearing aids. The Office medical adviser noted that
hearing aids should not be authorized, but did not provide any reasoning or explanation for the
decision. The decision denying hearing aids provided no findings for why hearing aids were not
authorized. Therefore, the record is unclear regarding the reason why the Office declined to
authorize hearing aids.
The Board notes that proceedings under the Act are not adversarial in nature. The Office
shares in the responsibility to develop the evidence and has an obligation to see that justice is
done.6 Accordingly, the case will be remanded to the Office for further development on the
question of whether appellant should be authorized hearing aids. Following this and such other
development as is deemed necessary, the Office shall issue an appropriate merit decision.
CONCLUSION
The Board finds that appellant does not have a ratable hearing loss for schedule award
purposes. The Board finds that the case requires further development on the question of whether
hearing aids should be authorized.

5

Id. See Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter
3.400.3(d)(2) (September 1995); Raymond VanNett, 44 ECAB 480 (1993).
6

Lyle Dayberry, 49 ECAB 369 (1998). See also VanNett, id. at 483 (where the Office began to develop
appellant’s hearing loss claim but did not complete such development, the case was remanded for further evidentiary
development).

4

ORDER
IT IS HEREBY ORDERED THAT the January 28, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed, in part, and set aside and remanded in part.
Issued: January 4, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

